                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                   Plaintiff,

     v.                                 Crim. Action No.: 1:21-CR-25-2
                                                          (Judge Kleeh)

COURTNEY M. OLIVERIO,

                   Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 84],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On   August    20,   2021,   the    Defendant    Courtney   M.   Oliverio

(“Oliverio”),      appeared   before     United   States   Magistrate   Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count Two of the Superseding Indictment, charging her with

Carjacking, in violation of Title 18, U.S.C., Section 2119.                 This

Court referred Defendant’s plea of guilty to the magistrate judge

for the purpose of administering the allocution, pursuant to

Federal Rule of Criminal Procedure 11, making a finding as to

whether   the   plea   was    knowingly    and    voluntarily    entered,   and

recommending to this Court whether the plea should be accepted.

Oliverio stated that she understood that the magistrate judge is

not a United States District Judge, and Oliverio consented to

pleading before the magistrate judge.
USA v. OLIVERIO                                                 1:21-CR-25-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 84],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Based upon Defendant Oliverio’s statements during the plea

hearing    and    the   Government’s       proffer   establishing     that   an

independent factual basis for the plea existed, the magistrate

judge found that Defendant Oliverio was competent to enter a plea,

that the plea was freely and voluntarily given, that she was aware

of the nature of the charges against her and the consequences of

her plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 84] finding a

factual basis for the plea and recommending that this Court accept

Defendant Oliverio’s plea of guilty to Count Two of the Superseding

Indictment.

     The   magistrate     judge   remanded     Defendant   Oliverio    to    the

custody of the United States Marshals Service.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.        He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.             Neither the Defendant

nor the Government filed objections to the R&R.




                                       2
USA v. OLIVERIO                                          1:21-CR-25-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 84],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 84], provisionally ACCEPTS Defendant Oliverio’s guilty

plea, and ADJUDGES her GUILTY of the crime charged in Count Two of

the Superseding Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.   The Probation Officer shall undertake a presentence

investigation of Oliverio, and prepare a presentence investigation

report for the Court;

     2.   The Government and Defendant Oliverio shall each provide

their narrative descriptions of the offense to the Probation

Officer by September 24, 2021;

     3.   The presentence investigation report shall be disclosed

to Defendant Oliverio, counsel for Defendant, and the Government

on or before November 23, 2021; however, the Probation Officer

shall not disclose any sentencing recommendations made pursuant to

Fed. R. Crim. P. 32(e)(3);

                                  3
USA v. OLIVERIO                                              1:21-CR-25-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 84],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     4.   Counsel may file written objections to the presentence

investigation report on or before December 7, 2021;

     5.   The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

December 17, 2021; and

     6.   Counsel may file any written sentencing memorandum or

statements   and    motions   for   departure   from   the    Sentencing

Guidelines, including the factual basis for the same, on or before

January 10, 2022.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with her the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The Court will conduct the Sentencing Hearing for Defendant

on January 31, 2022, at 11:30 A.M., at the Clarksburg, West

Virginia point of holding court.        If counsel anticipates having

multiple witnesses or an otherwise lengthy sentencing hearing,

please notify the Judge’s chamber staff so that an adequate amount

of time can be scheduled.

                                    4
USA v. OLIVERIO                                          1:21-CR-25-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 84],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: September 15, 2021


                               /s/ Thomas S. Kleeh
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                  5
